Per Curiam. This claim arose out of criminal aggravated battery on January 14, 1974, at Atlanta, Illinois. Michael Weaver seeks compensation pursuant to provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”), Ch. 70 §71 et. seq., Ill. Rev. Stat. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under Ch. 70 §71, Ill. Rev. Stat., to wit: "Aggravated Battery §12-4, Ch. 38, Ill. Rev. Stat., 1973”. 2. That said crime occurred at 9:30 p.m. on January 14, 1974, at Atlanta, Illinois, at which time claimant suffered facial fractures. 3. That said crime was reported to the Logan County Sheriff’s office promptly, and claimant at all times has cooperated with law enforcement officials. 4. That the assailant has been apprehended and prosecuted in Logan County where he was sentenced to a term of one to three years in a State correctional institution. 5. Claimant is not a relative or member of the same household of the assailant. 6. The injury to claimant was not attributable either to his wrongful act or provocation on his part. 7. Claimant has suffered damages in excess of $500.00 compensible by Section 74 of the Act, to wit: A. Hospital and surgical expenses......................$494.30 B. Doctors expenses................................. 260.00 8. Claimant has received no other compensation as a result of these injuries. 9. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensible thereunder. It Is Hereby Ordered that the sum of $754.30 (Seven Hundred Fifty Four Dollars and Thirty Cents) be awarded Michael Weaver as an innocent victim of a violent crime.